Citation Nr: 0112778	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  94-44 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a conversion disorder 
manifested by paralysis of the lower extremities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to August 
1980.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas. 

This case was previously before the Board.  An unappealed 
June 1981 rating decision denied the veteran's claim of 
entitlement to service connection for conversion reaction 
paraplegia.  In September 1996, the Board declined to reopen 
the claim after determining that new and material evidence 
had not been submitted.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in February 1999, the Court vacated the 
Board's September 1996 decision and remanded the case for 
further development.  In August 1999, the Board reopened the 
veteran's claim and remanded the case to the RO for 
additional development.  Although that development has been 
completed, recent legislation concerning the duty to assist 
requires that additional development is needed before the 
Board can adjudicate this claim. 


REMAND

The veteran is seeking service connection for a conversion 
disorder manifested by paralysis of the lower extremities.  
The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000). 

In a brief submitted by the veteran's attorney, it was argued 
that additional development is needed before the Board can 
adjudicate this claim.  The Board agrees.  A recent amendment 
to 38 U.S.C.A. § 5107 (West 1991) provides that the Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits, and shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The provisions 
of the act apply to all claims filed on or after its date of 
enactment, November 27, 2000.  VAOPGCPREC 11-2000 (November 
27, 2000).  The Secretary may decide a claim without 
providing assistance when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.  The new amendment thus eliminates the 
requirement that a claim be well grounded before VA's duty to 
assist is triggered.  Id.  

In this case, the veteran's service medical records do not 
include a diagnosis of a conversion disorder manifested by 
paralysis of the lower extremities.  However, the veteran was 
seen in February 1980 for a tingling sensation in his hands 
and feet accompanied by chills.  He reported that he had to 
sit down during physical training because "things began to 
go black."  No diagnosis was provided, however.  The next 
notation involving the lower extremities refers to treatment 
in 1980 for a sprained ankle and a contusion of the back and 
right thigh.  In the 1980's the veteran was treated for 
severe alcohol abuse.  Nevertheless, no other psychiatric 
problems were shown in service. 

The veteran first reported paralysis of the lower extremities 
within six months after his separation from active duty.  In 
January 1981, the veteran was seen at Naples Community 
Hospital for complaints involving paralysis of the legs.  The 
diagnosis was conversion hysteria and paralysis of the lower 
extremities.  In March 1991, he was admitted to the 
Gainesville VA Medical Center (VAMC) for complaints of back 
pain after slipping on a banana peel and falling on his back.  
It was noted that he had had back problems in service, and 
that he had experienced a two-week history of paraparesis, 
which spontaneously resolved.  As X-rays of the back were 
negative, the veteran's complaints were attributed to a 
conversion reaction.  Medical records from the Long Beach 
VAMC also include a diagnosis of conversion reaction with 
paralysis of the lower extremities.

The veteran was admitted to the Santa Ana Western Medical 
Center in February 1986 after receiving a gunshot wound to 
the right abdomen with an exit wound at the right lower back.  
In February 1991, the veteran was seen at Stormont-Vail 
Regional Medical Center for anesthetic complaints from the 
belt line down.  No evidence of bladder or bowel dysfunction 
was reported.  Testing to determine the cause of bilateral 
lower extremity weakness showed only a "lack of effort" on 
the veteran's part.  It was thus determined that there was no 
medical reason for his hospitalization.  Nevertheless, he 
remained hospitalized where he was observed by nurses to 
ambulate independently from his bed to his wheelchair to the 
commode, during which time his lower extremities maintained 
their posture.  The diagnosis at discharge was hysterical 
versus voluntary weakness.

VA outpatient treatment reports dated from 1991 to 2000 
include diagnoses of probable recurrent episodes of 
paraplegia due to transverse myelitis caused by spinal-type 
multiple sclerosis, neurogenic bladder and diplopia secondary 
to multiple sclerosis, L3-L5 with minimal diffuse bulging 
annulus associated with minimal compression of the thecal 
sac, depression, generalized anxiety, and conversion 
disorder.  VA examination reports dated in 1993 also include 
diagnoses of possible multiple sclerosis, possible conversion 
disorder versus malingering disorder, adjustment disorder 
with depression, and low back pain with no evidence of 
radiculopathy.

The veteran was afforded a VA peripheral nerves examination 
in March 2000 to determine the nature and extent of his 
complaints involving paralysis of the lower extremities.  
Based on a review of the claims file, an interview with the 
veteran, and findings from physical examination, the examiner 
determined that the veteran's description of episodic 
paraplegic attacks were consistent with either a conversion 
disorder or acute myelopathy.  The examiner further indicated 
that there was no indication in the record that these 
episodes were incurred in or aggravated by the veteran's 
period of military service, as the first episode did not 
occur until after discharge.  The examiner then recommended 
that the veteran undergo Magnetic Resonance Imaging (MRI) of 
the thoracic and cervical spine to rule out the possibility 
that these episodes represent a transverse myelitis or 
vascular malformation of the spine cor such as an 
arteriovenous malformation (AVM).  It also was recommended 
that electromyographic (EMG) and nerve conduction velocity 
(NCV) studies of the right lower extremity be performed to 
rule out the possibility of peripheral neuropathy as the 
cause of his sensory symptoms.  The distribution of the 
sensory loss keeping to the belt line was inconsistent with 
an organic deficit but may represent embellishment of an 
underlying organic deficit caused by perinephrial neuropathy, 
radiculopathy or spinal stenosis.  

In an addendum report, it was noted that EMG and NCV studies 
revealed no peripheral neuropathy or abnormality involving 
the peripheral nerves.  However, it was noted that the 
veteran's description of episodic paraplegia may be due to a 
cervical myelopathy secondary to cord compression from a 
protruding intervertebral disk.  It was thus recommended that 
the veteran be referred to neurosurgery to determine if they 
agreed.  

The veteran also underwent a VA psychiatric examination in 
March 2000, at which time a VA examiner attributed the 
veteran's complaints to a diagnosis of conversion disorder.  
In rendering this diagnosis, the examiner noted that the 
veteran's paralysis occurred after stressful events.  For 
instance, it was noted that the veteran first experienced 
paralysis shortly after service when he was attacked by 
several men.  Paralysis also occurred when he argued with his 
wife, when his children were taken from him by social 
services, and when experiencing financial problems.  In 
rendering this conclusion, the examiner cited the medical 
opinion contained in the March 2000 peripheral nerves 
examination report that the veteran's paraplegic attacks were 
consistent with either a conversion disorder or acute 
myelopathy.  The examiner then noted that an MRI study showed 
"no significant abnormality." 

The record also reflects that the veteran received treatment 
at the Wichita VAMC in July 2000 for diagnoses including 
syncope and collapse, conversion disorder, generalized 
anxiety disorder, depressive disorder, cervical spondylosis 
with myelopathy, and conversion disorder noted to be first 
diagnosed in 1998.  

Based on the foregoing, the Board notes that it is unclear 
whether the veteran's complaints involving paralysis of the 
lower extremities are related to a conversion disorder, and, 
if so, whether such disorder was incurred in service.  The 
evidence of record indicates that an examination by a team of 
two physicians consisting of a neurologist and a psychiatrist 
may possibly aid in the establishment of entitlement to 
service connection for a conversion disorder manifested by 
paralysis of the lower extremities.  Under these 
circumstances, and in light of the recent amendment 
concerning the duty to assist, the veteran should be examined 
by a VA neurologist and psychiatrist to determine the exact 
nature, etiology and likely date of onset of his claimed 
paralysis of the lower extremities. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to be examined by a team of two VA 
physicians, to include a neurologist and 
a psychiatrist, to determine the nature 
and etiology of his complaints involving 
paralysis of the lower extremities.  The 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiners.  All necessary tests and 
evaluations should be performed.  
Following a review of the veteran's 
claims file and completion of the 
examination, the examiners should be 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's complaints of paralysis of the 
lower extremities are due to a conversion 
disorder, and, if so, whether such 
disorder was incurred in service.  In 
particular, each examiner should comment 
on the likelihood that the veteran's 
complaints involving tingling in the 
extremities in service are in any way 
related to a conversion disorder.  All 
pertinent clinical findings and the 
rationale for all opinions expressed 
should be reported and set forth in a 
typewritten report. 

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for a conversion 
disorder manifested by paralysis of the 
lower extremities.  If the benefit sought 
is not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




